Citation Nr: 0904544	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on two periods of active duty from August 
1967 though June 1969 and from May 1999 through August 1999.  
During his initial period of active duty, he served in 
Vietnam from June 1968 through June 1969.  He did not engage 
the enemy in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board notes that the Veteran's appeal also initially 
included the issues of service connection for 
"depression/fatigue" and an increased initial evaluation 
for type II diabetes mellitus.  In his April 2007 substantive 
appeal, however, the Veteran preserved for appeal only the 
issues of service connection for bilateral hearing loss and 
tinnitus.

After notice of certification of this matter to the Board was 
mailed to the Veteran in August 2008, the Veteran submitted 
additional evidence to the Board in October 2008 with a 
waiver of consideration by the agency of original 
jurisdiction.  This evidence consisted of the Veteran's 
typewritten statement summarizing his active duty service, 
participation summary regarding his active duty service, 
September 1999 commendation letter from Colonel James L. 
Melin, and a revised DD Form 214.  The Veteran also submitted 
a VA Form 21-22a appointing attorney Wade R. Bosley as his 
representative in this matter.  The evidence submitted by the 
Veteran and his appointment of Mr. Bosley as his 
representative were received by the Board within 90 days of 
certification and are therefore timely.  38 C.F.R. § 20.1304.  
The Board recognizes Mr. Bosley as the Veteran's appointed 
representative, has reviewed the additional evidence for the 
purpose of adjudicating the issues on appeal, and 
incorporated that evidence into the Veteran's claims file.




FINDINGS OF FACT

1.  The Veteran is not currently disabled due to any hearing 
impairment.

2.  The evidence of record, on balance, demonstrates that the 
Veteran's currently diagnosed tinnitus is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The Veteran has not incurred any bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The Veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
  
Also, certain chronic diseases, including such organic neural 
disorders such as sensorineural hearing loss, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

II.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the thresholds at three 
of these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

At his September 1966 induction examination, the Veteran 
denied any hearing loss or other ear symptoms.  An 
examination revealed that his ears were normal.  Although an 
administered hearing test did not include a speech 
recognition test and did not note the Veteran's hearing 
threshold at 3000 Hertz, the test did reveal thresholds 
within normal limits at frequencies of 500, 1000, 2000, and 
4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
10
LEFT
10
15
10
-
15

Subsequent service treatment records do not reflect any 
treatment or examinations relating to the Veteran's hearing 
until his June 1969 separation examination.  At that time, 
the Veteran did not report any hearing loss or other ear 
symptoms.  An examination of the Veteran's ears was normal.

Treatment records relating to treatment and examinations 
received by the Veteran from November 1974 to October 1986 
during his service as a member of the Indiana Air National 
Guard also do not indicate any treatment for or diagnosis of 
hearing loss.  No complaints of hearing loss or other ear 
symptoms were noted.  Audiometric testing performed as part 
of periodic physical examinations of the Veteran consistently 
indicate audiometric thresholds that were within normal 
limits.

Audiometric testing performed as part of the Veteran's 
November 1974 enlistment examination revealed the following 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
15
5
5
5
15

Audiometric testing performed as part of the Veteran's 
physical examination in October 1978 and January 1983 
revealed identical results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
15

In October 1986, audiometric testing revealed diminished 
hearing thresholds at all frequencies.  Nonetheless, results 
from that testing still did not demonstrate a hearing 
disability, as it is defined under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
15
15
LEFT
10
10
5
10
15

The Veteran has not received any treatment for hearing loss 
from a private medical provider or VA medical center 
facility.

In September 2005, the Veteran underwent a VA audiological 
examination.  At that time, the Veteran complained of hearing 
loss that he attributed to exposure to loud noise while 
working for Army intelligence in combat zones.  Specifically, 
he reported a prior history of exposure to small arms and 
mortars in combat during his service in Vietnam.  The Veteran 
also reported that he was employed as a factory worker and 
was exposed to loud noise that may have contributed to his 
hearing loss.  He denied any recreational noise exposure.  
Maryland CNC speech recognition testing revealed a score of 
100 percent in the right ear and 96 percent in the left ear.  
Audiometric testing revealed a mildly elevated hearing 
threshold in the left ear at 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
15
10
25
30

The audiological testing in the record shows that the Veteran 
has not demonstrated hearing thresholds indicative of a 
current hearing disability.  Although the Veteran's September 
2005 VA examination indicates some diminishing threshold 
findings and elevated hearing threshold in the left ear at 
4000 Hertz, the findings from that examination still do not 
constitute a disability due to impaired hearing under 
38 C.F.R. § 3.385.  Given the same, the Veteran has not 
demonstrated a current disability, either during service, 
within one year from his discharge from service, or at any 
time thereafter.

Under the circumstances, the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Preliminarily, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has determined 
that, for tinnitus, the Veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the 
Veteran's lay contentions as to tinnitus represent competent 
evidence.

At his September 2005 VA examination, the Veteran reported 
that he has experienced ongoing tinnitus since service.  The 
examiner noted in his report that tinnitus matching showed 18 
decibels in the right ear and 30 decibels in the left ear at 
3000 Hertz.  Based upon the examination, the examiner 
diagnosed the Veteran with tinnitus and concluded that the 
tinnitus was more likely than not caused by acoustic trauma 
from small arms and combat in Vietnam.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's tinnitus is the result of noise exposure 
during his active duty service.  Service connection is 
accordingly warranted for this disorder.  As such, the claim 
is granted in full.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete claims for service connection for 
bilateral hearing loss and tinnitus in a March 2005 
notification letter. Insofar as notification concerning the 
Veteran's claim for bilateral hearing loss is concerned, any 
deficiencies in terms of notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted are 
not prejudicial in this case, as the Veteran's claim is being 
denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the Veteran's claim for service 
connection for tinnitus, given the favorable action taken 
above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  Indeed, any such action would result only in 
delay.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records have been 
obtained.  Additionally, he was afforded a VA examination in 
September 2005 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


